                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 MARY ANN DODSON,                                 )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                  )    No. 2:20-cv-00040
 ANDREW SAUL,                                     )
 Commissioner of Social Security                  )
                                                  )
         Defendant.                               )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff brought this action pursuant to 42 U.S.C. § 405(g), seeking review of the

Commissioner of the Social Security Administration’s denial of her application for Disability

Insurance Benefits and Supplemental Security Income benefits under Title II of the Social Security

Act. On May 20, 2021, the Court granted the Commissioner’s unopposed Motion for Entry of

Judgment Under Sentence Four, 42 U.S.C. § 405(g) and remanded the case. (Doc. No. 31).

       Before the Court is Plaintiff’s Motion for Award of Attorney Fees Pursuant to the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412(d) (Doc. No. 32). The Commissioner has

responded. (Doc. No. 35). For the following reasons, Plaintiff’s Motion will be granted in part and

denied in part.

       “To recover attorney’s fees under the EAJA, a plaintiff in a Social Security case must show

that: (1) he is a ‘prevailing party’; (2) the government’s opposing position was without substantial

justification; and (3) no special circumstances warrant denying relief.” Miller v. Berryhill, 393 F.

Supp. 3d 738, 742 (M.D. Tenn. 2019) (citing DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d

723, 725 (6th Cir. 2014)); see also 28 U.S.C. § 2412(d)(1)(A). In his response, the Commissioner

does not oppose whether Plaintiff has established this three-prong standard; however, he does
oppose the requested rate. (Doc. No. 35). In any event, the Court agrees that Plaintiff has satisfied

the threshold issue of whether she was eligible for EAJA fees. See Miller, 393 F. Supp. 3d at 742.

       The Court next has an independent obligation to determine the reasonableness of the fee

award requested. See id. (citing Minor v. Comm’r of Soc. Sec., 826 F.3d 878, 881 (6th Cir. 2016));

see also Minervini v. Saul, No. 3:19-cv-00881, 2020 WL 7055551, at *1 (M.D. Tenn. Dec. 2,

2020). Here, Plaintiff is seeking an award of attorney’s fees in the amount of $4,530 based on an

hourly rate of $300.00 for 15.1 hours worked between 2020 and 2021. (See Doc. Nos. 32–34). The

Commissioner counters that the Court should limit the attorney’s fee award to $3,196.91 because

Plaintiff exceeded the allowable cost of living adjustments. (Doc. No. 35 at 1–2).

       Pursuant to the EAJA, attorney fees are capped at $125.00 per hour absent the Court’s

determination that “an increase in the cost of living or a special factor . . . justifies a higher fee.”

Miller, 393 F. Supp. 3d at 742–43 (citing 28 U.S.C. § 2412(d)(2)(A)). In determining a higher fee

award, courts may consider the Consumer Price Index (“CPI”), as requested by the parties here;

however, a plaintiff typically “must also submit evidence that the requested rate is in line with

those prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Minervini, 2020 WL 7055551, at *3. In this case, Plaintiff does not

make the requisite showing of what necessitates a $300 hourly fee for a total of $4,530. However,

because the Commissioner recognizes that the CPI is nonetheless applicable, the Court will, in the

interest of fairness, consider Plaintiff’s request for a higher fee. The Court will also consider the

Commissioner’s request to limit the award to $3,196.91. (See Doc. No. 35).

       The Commissioner argues that, under the CPI, the average and maximum allowable rate

for Plaintiff’s work in 2020 is $265.12. (See id. at 2). For 2021, that figure drops to $212.86. (See

id.). Because Plaintiff’s counsel worked 3.4 hours in 2020 and 11.7 hours in 2021, the respective



                                                   2
rates for those years yields a total maximum allowable attorney fee of $3,196.91. Taking into

consideration Plaintiff’s request, Plaintiff’s declaration, and the Commissioner’s response, the

Court finds that an attorney fee award of $3,196.91 is reasonable. (See Doc. Nos. 32, 33, 34, 35).

The award shall be paid directly to Plaintiff, as EAJA fees “are payable to litigants and are thus

subject to offset where a litigant has outstanding” debts. Astrue v. Ratliff, 560 U.S. 586, 594

(2010).

          For the foregoing reasons, Plaintiff’s Motion (Doc. No. 32) is GRANTED IN PART AND

DENIED IN PART. The Court awards $3,196.91 in attorney’s fees to Plaintiff.

          IT IS SO ORDERED.




                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
